Case 2:18-cr-20804-DPH-APP ECF No. 62 filed 06/26/20        PageID.377    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                                    Case No. 18-20804
v.                                                  Hon. Denise Page Hood

Patrick McGowan.

          Defendant.
_____________________________/

     ORDER DENYING THE GOVERNMENT’S REQUEST TO STAY
             DEFENDANT’S RELEASE [ECF No. 60]

      On June 24, 2020, the Court granted Defendant Patrick McGowan’s Motion

for Reconsideration [ECF No. 59] regarding this Court’s previous denial of

McGowan’s Motion to Review Detention Order. [ECF No. 51] On June 25, 2020,

the Government requested that the Court stay McGowan’s release until June 29,

2020 at 5:00 pm or through the completion of an appeal. [ECF No. 60]

      The Government argues that McGowan is still a danger to the community.

The Government asserts that the instant case meets the necessary criteria to grant a

stay. When reviewing a motion to stay, the court must consider: (1) whether the

stay applicant has made a “strong showing that [it] is likely to succeed on the

merits”; (2) whether the proponent will be irreparably injured absent a stay; (3)



                                          1
Case 2:18-cr-20804-DPH-APP ECF No. 62 filed 06/26/20                              PageID.378         Page 2 of 3




whether the issuance of the stay will substantially injure the other interested

parties; and (4) the public interest. Nken v. Holder, 556 U.S. 418, 434 (2009).

        The Court finds that overall, the four factors favor denying the stay. As for

the first factor, the Court finds that success on the merits is not a given. The

Government relies heavily on United States v. Fox, No. 17-3673 (6th Cir. Sept. 22,

2017). McGowan distinguishes his case from Fox, noting that unlike the defendant

in Fox, he has no prior criminal history. McGowan also asserts that the Sixth

Circuit was heavily influenced by Fox’s continued criminal violations while he

was under supervision for previous sex offenses involving minors. As McGowan

indicates, Fox was not decided against the backdrop of a global pandemic heavily

affecting prison populations.

        The Court finds the second factor also weighs against the Government. The

Government will not be irreparably injured because it is still able to file its appeal.

        The third factor is most concerning. McGowan has cited credible, serious

medical issues. [ECF No. 59, Pg.ID 351] Although there are currently no

confirmed cases of COVID-19 at FDC Milan,1 the Court notes that there may be

asymptomatic inmates or staff members. And while the crisis has recently abated,




1
 McGowan disputes this claim, noting that there are 12 cases at FCI/FDC Milan. [ECF No. 61, Pg.ID 371] FDC
Milan is a separate facility and inmates have not been moving between the two facilities for the past two months.

                                                         2
Case 2:18-cr-20804-DPH-APP ECF No. 62 filed 06/26/20       PageID.379    Page 3 of 3




cases are starting to increase again. McGowan’s health is a serious concern that the

Court must consider.

       Concerning the fourth factor, the Court has put in place safeguards to

mitigate McGowan’s danger to the community. McGowan would not reside with

any minors and would not have access to any electronic devices or social media

accounts. The Court has received assurances from McGowan’s brother that he will

be unable to access electronic communication devices. The Government’s

assertion that McGowan would violate the Court’s Order—despite his brother’s

assurances—is speculative.

      For the reasons stated above,

      IT IS HEREBY ORDERED that the Government’s Motion to Stay

McGowan’s release is DENIED. [ECF No. 60]

                                       s/Denise Page Hood
                                       Chief Judge
DATED: June 26, 2020




                                         3
